DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 05/18/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections

Claim 19 is objected to because of the following informalities:  Missing “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Derakhshani et al. (US Patent Application No. 20150288688) (Hereinafter Derakhshani) in view Sabarish et al. (US Patent Application No. 20200057862) (Hereinafter Sabarish).

As per claim1, Derakhshani  discloses An application controlling method, applied to a terminal, comprising: determining a control authority of a current user of the terminal upon it is determined that the current user of the terminal is changed (fig 1, step 114, para 9, determining whether a mobile device remains in a user's possession using functionality available on the mobile device, para 16, user is no longer in possession of the mobile device); and 
locking a predetermined application in the terminal when the current user does not have control authority (fig 1, step 114, para 9, determining whether a mobile device remains in a user's possession using functionality available on the mobile device, para 16, user is no longer in possession of the mobile device; para 16, requiring the user to reauthenticate with the mobile device in order to access any features of the device.). Derakhshani discloses the change in passion of the device and denying access interpreted as locking the application  but does explicitly disclose locking the application. However, Sabarish disclose locking the application (para 47, The authorized user is empowered so they can also logout the unauthorized user, lock the application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Derakhshani and Sabarish. The motivation would have been to  protect the mobile device and sensitive data.  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

As per claim 2, claim is rejected for the same reasons and motivation as claim 1,  above. In addition, Derakhshani  discloses wherein the determining a control authority of a current user of a terminal comprises: performing a face recognition and/or a voice recognition for the current user (fig 1, para 9, 24, A biological-electronic leash can be formed between the user and the mobile device and, when the leash is broken or weakened below a threshold; para 24, the probability that the user is in possession of the mobile device can be based on images and/or video of the user captured by a camera or other image sensor on the mobile device); 
determining that the current user of the terminal has the control authority when the current user passes the face recognition and/or the voice recognition (fig 1, fig 1, step 114, para 9, determining whether a mobile device remains in a user's possession using functionality available on the mobile device, para 16, user is no longer in possession of the mobile device); and 
determining that the current user of the terminal has no control authority when the current user fails to pass the face recognition and the voice recognition (fig 1, step 114, para 9, determining whether a mobile device remains in a user's possession using functionality available on the mobile device, para 16, user is no longer in possession of the mobile device).

As per claim 3, claim is rejected for the same reasons and motivation as claim 1,  above. In addition, Derakhshani  discloses wherein the application controlling method further comprises: capturing and storing image information on the user who does not have the control authority when the predetermined application of the terminal is in a locked state and an unlocking request transmitted by the user who does not have the control authority is acquired (fig 1, para 24, the probability that the user is in possession of the mobile device can be based on images and/or video of the user captured by a camera or other image sensor on the mobile device). Sabarish disclose locking the application (para 47, The authorized user is empowered so they can also logout the unauthorized user, lock the application).

As per claim 4, claim is rejected for the same reasons and motivation as claim 1,  above. In addition, Derakhshani  discloses wherein the determining that the current user of the terminal is changed comprises at least one of: determining that the current user of the terminal is changed when an acceleration changing procedure of the terminal complies with a changing procedure of increasing to a predetermined acceleration threshold from small and decreasing gradually from the predetermined acceleration threshold (para 16, If the probability or other calculated indicator of device binding falls below a threshold.. this variable leash strength can be used to individually change the behavior and authentication/access state of different applications and services on the device); and
 determining that the current user of the terminal is changed when a position changing distance of the terminal reaches a predetermined distance threshold within a designated period (para 27, The authentication state can change as the authentication application on the mobile device determines that the user is less likely to be in possession of the mobile device … top tier can be associated with a >=90% certainty that the user is in possession of the mobile device, the last tier with a <=20% certainty).

As per claim 5, claim is rejected for the same reasons and motivation as claim 1,  above. In addition, Sabarish discloses wherein the application controlling method further comprises: maintaining a current setting state of a locking function for the predetermined application of the terminal when the current user has the control authority (fig 4, para 47 lock the user or the application).

As per claim 6, claim is rejected for the same reasons and motivation as claim 1,  above. In addition, Derakhshani  discloses wherein the application controlling method further comprises: terminating the face recognition and the voice recognition for the current user after a result of the face recognition and/or a result of voice recognition are acquired (fig 1, para 9, 24, A biological-electronic leash can be formed between the user and the mobile device and, when the leash is broken or weakened below a threshold; para 24, the probability that the user is in possession of the mobile device can be based on images and/or video of the user captured by a camera or other image sensor on the mobile device).

As per claim 7, claim is rejected for the same reasons and motivation  as claim 1, above. In addition,  An application controlling apparatus, comprising: memory storing processor-executable instructions; and a processor configure to: (fig 2, para33).

As per claim 8, claim is rejected for the same reasons and motivation  as claims 7  and 2, above.

As per claim 9, claim is rejected for the same reasons and motivation  as claims 7  and 3, above.

As per claim 10, claim is rejected for the same reasons and motivation  as claims 7  and 4, above.

As per claim 11, claim is rejected for the same reasons and motivation  as claims 7  and 5, above.

As per claim 12, claim is rejected for the same reasons and motivation  as claims 7  and 6, above.

As per claim 13, claim is rejected for the same reasons and motivation  as claim 1, above. In addition, Derakhshani  discloses a non-transitory computer-readable storage medium having instructions stored thereon, which cause, as executed by a processor of a mobile terminal, the mobile terminal to perform operations of the application controlling method of claim 1 (para 37).

As per claim 14, claim is rejected for the same reasons and motivation  as claims 13  and 2, above.

As per claim 15, claim is rejected for the same reasons and motivation  as claims 13  and 3, above.

As per claim 16, claim is rejected for the same reasons and motivation  as claims 13  and 4, above.

As per claim 17, claim is rejected for the same reasons and motivation  as claims 13  and 5, above.

As per claim 18, claim is rejected for the same reasons and motivation  as claims 13  and 6, above.

As per claim 19, claim is rejected for the same reasons and motivation  as claim 1, above. In addition, Derakhshani  discloses comprising: a camera configured to capture an image of the current user (para 12, a front-facing or other camera on the device can capture an image of the user) ; a microphone configured to capture a voice of the current user (para 23, the mobile device can be based on audio captured by microphone(s) on the mobile device); a sensor configured to measure an acceleration of the mobile terminal (para 23, accelerometer readings indicate that the device is moved beyond normally recognized movements); wherein the mobile terminal is configured to: determine whether the current user is changed based on the measured acceleration (para 12, accelerometer readings indicate that the device is moved beyond normally recognized movements); determine whether the current user has the control authority based on at least one of the captured image and the captured voice (fig 1, para 24, device can be based on images and/or video of the user captured by a camera or other image sensor on the mobile device).

As per claim 20, claim is rejected for the same reasons and motivation  as claim 1, above. In addition, Sabarish disclose wherein the mobile terminal is further configured to: maintain the unlocked state or the locked state for the predetermined application of the terminal is upon it is determined that the current user has the control authority (fig 4, para 47, locking the application). Derakhshani  discloses thereby protecting privacy of the authorized user; automatically lock the predetermined application of the terminal upon it is determined that the current user does not have the control authority, and store or send the captured image or voice to the authorized user (fig 1, para 9, determining whether a mobile device remains in a user's possession using functionality available on the mobile device, such as radio, audio, imaging, motion, orientation, and other sensor features).

 
Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493